Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2018

                                      No. 04-18-00407-CV

          TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                                Appellants

                                                 v.

                SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                   Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-05243
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The reporter’s record is due July 18, 2018, but has not been filed. On June 21, 2018, the
court reporter, Mary Helen Vargas, filed a notification of late record stating that she had notified
counsel for appellants that she had received a copy of the notice of appeal and requested that
counsel provide her with a designation of record so that she could provide him with an estimate
of costs for preparation of the reporter’s record. However, she has not yet received a response.
She also noted that due to the failure to provide a designation, leading to her inability to provide
an estimate for payment, she cannot prepare and file the record because appellants have not paid
or made arrangements to pay the reporter’s fee to prepare the record and they are not entitled to
the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b). We therefore ordered
appellant’s to provide written proof that: (1) they have provided court reporter Mary Helen
Vargas with a designation of record for purposes of appeal; and (2) that either the reporter’s fee
has been paid or arrangements satisfactory to the reporter have been made to pay the reporter’s
fee, or appellants are entitled to the record without prepayment of the reporter’s fee. See id. R.
35.3(b).

        In response to our order, appellants filed a response. In the response the provided proof
that a designation of record was filed and provided to the court reporter. They further stated they
“send a check on June 25, 2018, for the deposit amount requested by the court reporter.
Accordingly, we ORDER court reporter Mary Helen Vargas to file the reporter’s record in this
court on or before July 30, 2018.
        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court